Citation Nr: 1225417	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-41 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from March 2002 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an August 2011 hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the hearing before the undersigned, the Veteran's representative stated that the Veteran had received only one VA examination in conjunction with his claim, in 2008.  The representative requested another VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The 2008 VA examination report is indeed the only one of record for this appeal.  That report indicates that the Veteran was not having panic attacks at that time.  

The Veteran testified before the undersigned in August 2011 as to his current symptoms, indicating that he was having panic attacks at work.  The Veteran reported that he sought medical treatment at a local hospital for such an attack in May 2011.  The Veteran submitted records of that treatment for the record.  

As the Veteran was last afforded an examination four years ago and his statements suggest an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  See Snuffer.  

The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through March 2010.  To correctly assess the Veteran's current disability, all records of treatment from March 2010 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for psychiatric treatment from March 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


